              Case 3:19-cv-00389-MMD-WGC Document 59 Filed 10/14/20 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8    DEWAYNE RICHARDSON ,
                                                           Case No.: 3:19-cv-00389-MMD-WGC
 9
                Plaintiff,                                                ORDER
10
      v.                                                              Re: ECF No. 55
11
12    WASHOE COUNTY SHERIFF’S
      OFFICE, et al.,
13
                Defendants.
14
15
               Before the court is Plaintiff’s “Motion to Subpoena Washoe County Clerk of Records”
16
17 (ECF No. 55). Plaintiff requests the court to “subpoena the Washoe County Sheriff’s Office
18 Clerk/Custodian of Records for all kiosk inquiries/kites, grievances made by the Plaintiff from the
19 month of March 6, 2019 to August 23, 2019.” (Id.) No timely response to the motion has been
20
     filed.
21
22             Plaintiff’s “Motion to Subpoena Washoe County Clerk of Records” (ECF No. 55) is

23 GRANTED IN PART. The court itself does not subpoena documents; that is a party’s
24 responsibility. However, the Clerk of Court shall issue one blank subpoena and send it to Plaintiff.
25 The Clerk of Court shall also send to Plaintiff a copy of the docket sheet in this case. Plaintiff is
26 advised to consult the Federal Rules of Civil Procedure and Local Rules of the District of Nevada
27 to determine how he wishes to proceed in this matter. Plaintiff is also reminded that the order
28 granting him leave to proceed in forma pauperis (ECF No. 14) does not extend to the issuance of

                                                     1
         Case 3:19-cv-00389-MMD-WGC Document 59 Filed 10/14/20 Page 2 of 2




 1 subpoenas at government expense. In other words, all costs and attendant witness fees associated
 2 with the service of the subpoena are to be borne by Plaintiff.
 3         IT IS SO ORDERED.
 4         Dated: October 14, 2020.
 5
                                                   _________________________________
 6
                                                   WILLIAM G. COBB
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
